     Imran F. Vakil, Esq. (Bar No. 248859)
1       ivakil@nexiolaw.com
2    NEXIO, PC
     245 Fischer Avenue
3    Suite C3
     Costa Mesa, CA 92626
4    Phone:     (949) 478-6830
5    Facsimile: (949) 478-1275
     Attorneys for Plaintiffs,
6    Sream, Inc. and RooR International BV
7
8                           UNITED STATES DISTRICT COURT

9                         EASTERN DISTRICT OF CALIFORNIA

10
     SREAM, INC, a California corporation; and   Case No. 2:18-cv-03056-JAM-AC
11   ROOR INTERNATIONAL BV, a Foreign
12   Corporation                                 REQUEST TO APPEAR
                                                 TELEPHONICALLY AT MOTION
13         Plaintiffs,                           FOR DEFAULT JUDGEMENT
14
     v.                                          Date:     April 24, 2019
15                                               Time:     10:00 am
16   BLOW AND TELL CORPORATION, et               Court:    501 I Street
     al.,                                                  Sacramento, CA 95814
17                                                         Courtroom 26 (8th floor)
18         Defendants.                           Judge:    Hon. Allison Claire
19
20
21
22
23
24
25
26
27
28
                             REQUEST TO APPEAR TELEPHONICALLY
1    TO THE COURT AND THE HONORABLE ALLISON CLAIRE:
2          Imran F. Vakil, hereby requests permission to appear telephonically at Plaintiffs’
3    Motion For Default Judgement against Blow and Tell Corporation currently set for April
4    24, 2019 at 10:00 a.m. in Courtroom 26 (8th floor) before the Honorable Allison Claire.
5          Imran F. Vakil will be appearing on Plaintiff’s behalf and can be reached directly at
6    (949) 478-6801.
7
8    Dated: March 7, 2019                     NEXIO, PC

9
10                                            By: /s/ Imran F. Vakil /
                                                 Imran F. Vakil
11                                                Attorneys for Plaintiffs,
12                                                Sream, Inc. and RooR International BV

13
14
15
16
17
18
19
20
21
22
23
24
25
26
27
28
                                                  2
                              REQUEST TO APPEAR TELEPHONICALLY
1                                           ORDER
2         Having considered and reviewed Imran F. Vakil’s request to appear telephonically,
3         IT IS SO ORDERED.
4    DATED: March 7, 2019
5
6
7
8
9
10
11
12
13
14
15
16
17
18
19
20
21
22
23
24
25
26
27
28
                                               3
                       ORDER RE REQUEST TO APPEAR TELEPHONICALLY
